WOODLEY, 'Commissioner.
■ By this proceeding, Relator sought to obtain release on bail pending appeal from a nunc pro tunc entry of a corrected judg.ment -after receipt by the. trial -court, of a mandate affirming his conviction in Adams v. State, Tex.Cr.App., 229 S.W.2d 64.
This court recalled sudh mandate and in doing so directed that Relator be. enlarged upon the original appeal Ibond.
The defect of form in the judgment was thereafter corrected by order of .this court reforming same so as to make it conform to the verdict. As so reformed the conviction was affirmed, and mandate has issued.
The attempted appeal from the nunc pro tunc entry of judgment by the trial court in Adams v. State, Tex.Cr.App., 234 S.W.2d 422, has since been dismissed.
The question here raised being moot, Relator’s -application for habeas corpus is. dismissed.
Opinion approved by tihe Court